Citation Nr: 0941806	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  05-12 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a fracture of the 
left hand.

2.  Whether new and material evidence has been received 
sufficient to reopen the Veteran's claim for entitlement to 
service connection for residuals of a cervical spine injury, 
to include degenerative disc disease and crushed cervical 
vertebrae of the cervical spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1945 to December 
1947, and from October 5, 1950 to December 13, 1950.

These matter comes before the Board on appeal from a November 
2004 decision by the Regional Office (RO) in Lincoln, 
Nebraska, which denied service connection for a fracture of 
the left hand and found that new and material evidence had 
not been submitted sufficient to reopen the Veteran's claim 
for entitlement to service connection for residuals of a 
cervical spine injury.  A videoconference hearing before the 
undersigned member of the Board was held in December 2005.

The Veteran's new and material evidence claim was remanded by 
the Board in June 2007, and his claim for service connection 
for a fracture of the left hand was denied.  In August 2008, 
the denial of service connection for a fracture of the left 
hand was vacated by the United States Court of Appeals for 
Veterans Claims (Court) pursuant to a July 2008 Joint Motion 
for Remand.

The Board notes that evidence was received by the Board in 
July 2009 that had not been previously considered by the RO.  
However, as the evidence is essentially a reiteration of the 
Veteran's earlier assertions, and ultimately duplicative of 
evidence already of record, the Board has determined that a 
waiver of RO consideration is not necessary in this instance.

The issue of entitlement to service connection for a fracture 
of the left hand is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. In a December 1990 decision, the Board denied the 
Veteran's claim for entitlement to service connection for 
residuals of a cervical spine injury.

2. Evidence received since the December 1990 decision does 
not relate to unestablished facts necessary to substantiate 
the claim for entitlement to service connection for residuals 
of a cervical spine injury.


CONCLUSIONS OF LAW

1.  The December 1990 Board decision, in which the Board 
denied service connection for residuals of a cervical spine 
injury, is final.  38 U.S.C.A. § 7104(b) (West 2002 & Supp. 
2009).

2.  New and material evidence has not been received since the 
Board's December 1990 decision; thus, the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all of the evidence 
submitted by the Veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The Veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the Veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations 
enacted under the VCAA require VA to notify claimants and 
their representatives of any information that is necessary to 
substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159(b), 3.326(a).  

The instant claim arises from the denial of an application to 
reopen a claim for entitlement to service connection for 
residuals of a cervical spine injury.  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
Court held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The Board notes that 38 C.F.R. § 
3.159 was recently revised, effective as of May 30, 2008, and 
several portions of the revisions are pertinent to the claim 
at issue.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
Notably, the final rule removes the third sentence of 38 
C.F.R. § 3.159(b)(1), which had stated that VA will request 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
addressed directives consistent with the VCAA with regard to 
new and material evidence.  While adequate Kent notice was 
not provided prior to the initial adjudication of the 
Veteran's claim, adequate notice was provided in October 2008 
following a Board remand.  The Board notes that this letter 
fully addressed the Court's Kent directives.

The Court and the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) have clarified that the VA 
can provide additional necessary notice subsequent to the 
initial AOJ adjudication, and then readjudicate the claim, 
such that the essential fairness of the adjudication - as a 
whole - is unaffected because the appellant is still provided 
a meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (where the Federal Circuit 
Court held that a SOC or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).  Here, after the October 2008 
notice was provided to the Veteran, the claim was 
readjudicated in an April 2009 supplemental statement of the 
case (SSOC).  See also Veteran's SSOC Notice Response dated 
May 28, 2009. 

Since the Board has concluded that the preponderance of the 
evidence is against the claim, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Further, the claimant's service treatment records and 
pertinent post-service medical records have been obtained, to 
the extent available.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2009).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. New and Material Evidence

In December 1990, the Board denied service connection for 
residuals of a cervical spine injury.  The December 1990 
Board decision is final.  See 38 U.S.C.A. § 7104(b) (2009).  
The basis for the denial was that the evidence of record did 
not establish a complaint or diagnosis of a cervical spine 
injury during the Veteran's period of active service, or 
residuals thereof, and there was no evidence of the claimed 
disorder within a year following service.  While the Veteran 
was hospitalized in 1951, shortly after separation, he 
reported pain in his left jaw which was not linked to a 
cervical spine injury.

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  
See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2009).  Where a Veteran served 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and arthritis became manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  See 
38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2009).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2009).  The 
Court held that, in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of 
(1) a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  See 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a) (2009).  The Court has held that, when 
"new and material evidence" is presented or secured with 
respect to a previously and finally disallowed claim, VA must 
reopen the claim.  See Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2009).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).  In 
considering whether to reopen a claim, VA must assume the 
credibility of the aforementioned evidence which supports the 
Veteran's claim as required by Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Evidence is presumed to be credible for the purpose of 
determining whether the case should be reopened; once the 
case is reopened, the presumption as to the credibility no 
longer applies.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  
The evidence must be both new and material; if the evidence 
is new, but not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312 
(1999).  If the Board determines that the evidence submitted 
is new and material, it must reopen the case and evaluate the 
appellant's claim in light of all the evidence.  See Justus 
v. Principi, 3 Vet. App. at 512.

As noted above, at the time of the December 1990 decision, 
the Board found that the most probative evidence of record 
did not establish a complaint or diagnosis of a cervical 
spine injury during the Veteran's period of active service, 
or residuals thereof, and there was no evidence of the 
claimed disorder within a year following service or for 
decades after service.  The Board noted that the Veteran 
claimed that his cervical spine disorder was due to injuries 
sustained in service in 1950 to include having an individual 
fall on his neck in service as well as having been struck in 
the neck during training for hand to hand combat.  Evidence 
of record at the time of the most recent final decision as to 
the Veteran's residuals of a cervical spine injury, in 
December 1990, included service treatment records; a March 
1951 VA medical examination report in which the Veteran 
reported being in an April 1950 motor vehicle accident 
wherein he suffered external chest injuries and no 
demonstrable fractures; an RO hearing; VA outpatient reports; 
and private treatment records to include a private nexus 
statement and reports from the Mayo Clinic, Emmanuel Medical 
Center.  

Since the prior final denial, new evidence has been added to 
his claims file.   The Veteran's file now contains additional 
VA outpatient treatment reports, a December 2004 VA 
examination, testimony from a December 2005 Board hearing, 
statements from the Veteran in support of his claim, and 
letters from the Veteran, many undated, which were 
purportedly written during his period of active duty.  
However, the new evidence does not include medical evidence 
of a cervical spine injury, or residuals thereof, during his 
period of active service or within one year thereafter.  
Instead, his VA outpatient treatment reports document ongoing 
treatment for various medical conditions and his VA 
examination focused on a fracture of the left hand.  While 
the Veteran's statements and letters collectively discussed 
in-service neck injuries and neck pain, and his December 2005 
hearing testimony noted a motor vehicle accident in service, 
these statements are essentially either duplicative of 
evidence already of record at the time of the prior final 
denial or simply not material.  In one undated letter, the 
Veteran reported that a kid from Texas hit him in the neck 
and his throat swelled; he went to sick bay and was told to 
put a hot towel on it.  The next day he was reportedly back 
wrestling again.  However, this contention was considered by 
the Board in its previous decision.  In another letter dated 
in March 1950, the Veteran reported undergoing a series of 
tests and x-rays; he testified that the date of the letter 
should be March 1951 and that the tests were for neck pain.  
The Board notes, however, that the related March 1951 VA 
hospitalization record was of record when the Board 
previously considered the Veteran's claim, and that the 
record indicates that the Veteran was hospitalized for 
complaints of spells of weakness, nervousness, and pain in 
the left jaw.  No cervical spine disorder was noted or 
diagnosed.  

As such, to the extent that some of the recently received 
evidence is not new, the Board finds that the new evidence of 
record is not material as to the issue on appeal, in that by 
itself or when considered with previous evidence of record, 
the additional evidence does not establish that a current 
chronic cervical spine disorder was incurred during active 
service. Furthermore, this evidence when considered with the 
evidence already associated with the claims folder does not 
raise a reasonable possibility of substantiating the claim.  
Therefore, new and material evidence has not been received 
since the Board's December 1990 decision, and the Veteran's 
claim for entitlement to service connection for residuals of 
a cervical spine injury is not reopened.  See 38 U.S.C.A. §§ 
5108, 7105; 38 C.F.R. § 3.156 (2009).


ORDER

The application to reopen a claim of entitlement to service 
connection for residuals of a cervical spine injury, is 
denied.


REMAND

As noted above, although the Veteran's claim for entitlement 
to service connection for a fracture of the left hand was 
denied by the Board in June 2007,  pursuant to a July 2008 
Joint Motion for Remand (JMR), the Board's decision was 
vacated by the United States Court of Appeals for Veterans 
Claims (Court).  At that time, it was noted that, during the 
Veteran's December 2005 Board hearing, he testified that he 
fractured his left hand during his period of active duty, and 
that he subsequently sought treatment at Bremerton Naval 
Medical Facility.  According to the Veteran, following an x-
ray, it was determined that a bone in his hand was broken.  
Although the RO attempted to retrieve the Veteran's records 
from this facility, unsuccessfully, the Court noted that 
proper notice was not issued to the Veteran regarding the 
failed attempt.  The JMR went on to note that VA failed to 
adequately explain the search effort and failed to provider 
proper notification as per 38 C.F.R. § 3.159(e) (2009).  See 
JMR, July 2008, pp. 1-2.

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the Court held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  The 
Board notes that 38 C.F.R. § 3.159 was recently revised, 
effective as of May 30, 2008, and several portions of the 
revisions are pertinent to the claim at issue.  See 73 Fed. 
Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.

In accordance with the duty to assist the AMC should issue 
corrective notice as per 38 C.F.R. § 3.159(e) (2009).  
Specifically, the notice must inform the Veteran that VA was 
unable to obtain treatment records from Bremerton Naval 
Medical Facility.  This notice should also explain the 
efforts made to obtain the records in question, must include 
a description of any further action VA will undertake 
regarding the Veteran's claim including, but not limited to, 
notice that VA will decide the claim based on the evidence of 
record unless the Veteran submits the records which VA has 
been unable to maintain.  The notice should also state that 
the Veteran is ultimately responsible for providing evidence 
in support of his claim.  The Board notes that, "[T]he duty 
to assist is not always a one-way street. If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  The AMC should issue corrective notice 
as per 38 C.F.R. § 3.159(e) (2009).  
Specifically, the notice must inform the 
Veteran that VA was unable to obtain 
treatment records from Bremerton Naval 
Medical Facility.  This notice should also 
explain the efforts made to obtain the 
records in question, must include a 
description of any further action VA will 
undertake regarding the Veteran's claim 
including, but not limited to, notice that 
VA will decide the claim based on the 
evidence of record unless the Veteran 
submits the records which VA has been 
unable to maintain.  The notice should 
also state that the Veteran is ultimately 
responsible for providing evidence in 
support of his claim.  

2.  Following a response from the Veteran, 
if applicable, and any other development 
as may be indicated by any response 
received as a consequence of the action 
taken in the paragraph above, the claim 
should be readjudicated.  If the claim 
remains denied, a supplemental statement 
of the case should be provided to the 
Veteran and his representative.  After the 
Veteran has had an adequate opportunity to 
respond, the appeal should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


